Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-6, 8-11, 18-21, 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1, 18:
The prior art does not disclose a diode circuit including no greater than six diodes between a first power node couplable to a first power bus and a second power node connected to a second power bus, the diode circuit having an input-output (I/O) node couplable to the signal port, the diode circuit including: a third diode having first and second terminals and connected at the first common terminal in parallel with one of the first diode and the second diode in an opposite polarity sense, the first terminal connected only to the common terminal and the second terminal connected only to the first power bus or the I/O node: and a second diode string connected to the second power node and to the I/O node, the second diode string including a fourth diode and a fifth diode coupled in series in a same polarity sense and connected at a second common terminal; and a sixth diode having third and fourth terminals and connected at the second common terminal in parallel with one of the fourth diode and the fifth diode in an opposite polarity sense, the third terminal connected only to the common terminal and the fourth terminal connected only to the first power bus or the I/O node. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836